Fourth Court of Appeals
                                      San Antonio, Texas
                                            October 19, 2016

                                          No. 04-16-00676-CV

                                      IN RE John M. DONOHUE

                                    Original Mandamus Proceeding1

                                                 ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Rebeca C. Martinez, Justice
                 Jason Pulliam, Justice

        On October 14, 2016, Relator filed a “Petition for Writ of Certiorari.”2 The court has
considered the petition and is of the opinion that Relator is not entitled to the relief sought.
Accordingly, the petition is DENIED. See TEX. R. APP. P. 52.8(a). The court’s opinion will
issue at a later date.



           It is so ORDERED on October 19, 2016.



                                                          _________________________________
                                                          Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of October, 2016.


                                                          ___________________________________
                                                          Keith E. Hottle, Clerk



1
  This proceeding arises out of Cause No. 2012CI19573, styled Martha Donohue v. John M. Donohue, in the 288th
Judicial District Court, Bexar County, Texas, the Honorable David A. Canales presiding.
2
  We construe this original proceeding to be a petition for writ of mandamus.